    Case: 1:19-cv-01046-KLL Doc #: 21 Filed: 12/01/20 Page: 1 of 2 PAGEID #: 43




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


SCOTT TILLERY,                                                Case No. 1:19-cv-1046
     Plaintiff,                                               Dlott, J.
                                                              Litkovitz, M.J.
       vs.

SANMAR CORPORATION,                                           ORDER
    Defendant.



       This matter is before the Court on Plaintiff’s Unopposed Motion for Dismissal Without

Prejudice. (Doc. 20).

       For good cause shown, this motion is GRANTED, and this action is hereby DISMISSED

without prejudice and equitably tolling plaintiff’s statute of limitations for one year following

this ORDER.

       IT IS SO ORDERED.



        12/01/2020
Date: _____________________                                   ______________________________
                                                              Karen L. Litkovitz
                                                              United States Magistrate Judge
Case: 1:19-cv-01046-KLL Doc #: 21 Filed: 12/01/20 Page: 2 of 2 PAGEID #: 44
